NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
	Claims 27-46 are allowed.
	No statement setting forth the reasons for allowance is deemed necessary because the reasons for allowance are made evident by the record as a whole. See 37 CFR 1.104(e) and MPEP 1302.14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 7,805,434 to Alcorn et al. describes a system which analyzes the performance impacts of configuration derivatives.
US Pub. No. 2004/0024859 to Bloch et al. describes a system which analyzes trends over time in a communications network.
US Patent No. 6,324,656 to Gleichauf et al. describes a system which conducts a rules-based network vulnerability assessment and stores collected information in a database.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Biagini/Primary Examiner, Art Unit 2445